Dismissed and Memorandum Opinion filed February 3, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00935-CR

                 SHELTON ROBERT MODELIST, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1419862

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to a charge of deadly conduct. In accordance
with the terms of a plea bargain agreement with the State, the trial court reduced
the charge from a second degree felony, deferred adjudication of guilt, and placed
appellant on deferred adjudication probation for four years. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2